Mr. Justice Walker delivered the opinion of the Court: This was an action on the case brought by appellee, in the McLean cirpuit court, against appellant, to recover for injuries inflicted on the person of appellee. On the 29th of October, 1869, appellee was, whilst standing on a platform at the station at Lexington, struck by a train of cars. The platform had been constructed by appellant for the convenience of passengers in approaching and leaving the trains on appellant’s road, and was situated between the main track and a switch track. The platform was also used by the road in taking care of baggage, mail and express matter received and discharged at that station. At the time the accident occurred the passsenger trains passed each other at that station, and such had been the case for some weeks previously. The platform was about 100 feet in length and 5 feet 4 inches in width. The time for the arrival of the trains was the same. In passing where the train coming from the north reached the south end of the switch, it was opened and the train ran in and stopped opposite the depot; and after receiving passengers, baggage and mails, it passed out of the switch and went south. Appellee, after purchasing a ticket for the train going south, with a friend passed over the main track to the platform for the purpose of passing to the train which was approaching, and whilst either standing or walking slowly on the platform, was struck and injured by the train coming from the south. When the trains stood side by side of each other, there was between the coaches about 2 feet 4 inches of clear space in the middle of the platform, the projection of the coaches covering about 18 inches on each side. Appellee was not familiar with the locality, this being the first time he was ever there, nor was he aware that the trains passed each other at that place. When struck, appellee was waiting for the passengers to alight from the train upon which he expected to take passage, and his back was towards the approaching train. The company had provided no other means of leaving and approaching their passenger trains on the side track than by this platform, and persons desiring to go south had no other access from the depot building except by approaching it over this narrow platform. It does not seem that there was in .practice any regularity in the mode of passing; sometimes one would pass out first, at other times the other, and on other occasions both would pass out at the same time. After receiving the injury appellee was taken to a hotel close by, and his right hand being badly mangled it was amputated. For some days his life was believed to be in danger. He was unable to attend to his business for about six months after receiving the injury, and expended, as the evidence shows, about §1000 in paying physicians’ bills, medicines, ■board and nurses. His occupation is that of a teacher of music, and the proof tends to show that he earned about §200 per month, and that he is less successful since his injury'; and he is under the necessity of hiring an assistant. These are the material facts developed on the trial. The case was twice tried by the court and .a jury, the first trial resulting in a verdict of §14,000; the latter in §8000, upon which judgment was rendered. . Eailroad companies are required to use all reasonable precautions for the safety of the traveling public, whether in the construction and operation of their engines and coaches, of the erection of their depots, the construction of their tracks or the approaches to their trains. In operating such immense forces, it is their duty to use them with care and with regard to the safety and rights of other persons. And neglect in furnishing any of the appliances to their roads, or, when furnished, if insecure and unsafe, when it could have been avoided by reasonable- effort and precaution, if injury results the company:will be held liable for damages resulting therefrom. It is the duty of such companies to furnish safe and convenient approaches to their passenger coaches. They have no right to invite the traveling public to occupy positions of peril. Iii this case we see that this platform ivas constructed by the company to enable passengers to get upon and pass from their coaches.' All persons seeing it would understand ■that this was its principal use, and would use it for the purpose without being informed that such was its purpose. Then, was reasonable care observed in the construction of this platform? We think not; but, on the contrary, that those planning and executing the work were guilty of reckless and wanton carelessness. To erect such a structure, having but little more than the width of a man clear between the passing cars, is almost what was by a witness denominated “a first-class mantrap.” The most ordinary intellect would only have to see it to understand that it would be highly perilous to the safety of passengers going on and from ■the cars. When built it ivas, from its very character, dangers,ous when used as a point for trains to pass each other. The fact that when so used it ivas highly dangerous would seem to be a self-evident proposition. It was so manifest, that persons not connected with the road had previously called the attention of the employees of the company to the danger, but it had not been heeded. It, when all the facts are considered, appeal’s to have been reckless to create so dangerous a platform, and gross negligence to use it as the company did. Again, knowing, as the engine driver and conductor did, the situation of this platform, it was a Avanton disregard of human life to run the train on the main track opposite that on the side track, whilst persons were getting upon and from the other train, and were necessarily using the platform. Ho one could have ever reasonably hoped that it could be doné Avithout inflicting injury upon some one. The last train should have Avaited until all' persons had passed from the standing train, and all persons going.’as passengers upon it had got aboard, and the platform Avas clear, before drawing lip to the depot." In doing otherwise there was the largest degree of .negligence amounting towilful injury upon appellee. The injury was almost the inevitable result of. such management of the trains. And when the company subsequently changed the track, they only did what a reasqnable regard for the safety of others required them to have done before the accident occurred ; or they should have at first so constructed it. Nor can it be said that appellee was wanting in care on his part. He came to the depot a stranger; he found the platform; knowing its use he went on it with an implied assurance that it was safe and that he might use it for approaching and getting upon the train standing there to receive passengers. What reason had he to suppose that to save himself he would have to occupy the precise center of the platform, or lean against the cars on the side track ? He was not informed by the employees of the company, or any one else, that the other train would come up before the one on the side track would leave; he had no reason to suppose that so dangerous an act would be done by the company. It may have been obvious to him that his situation would be perilous if the other train should run up, as it did, on the main track, but why should he even imagine that so reckless a thing would be done ? He had a right to believe that the employees of the company would act with common prudence. This the law, as well as common feelings of humanity, required at their hands. Nor do we see that, even if he did say that he “ did not know that any one was to blame,” the company was excused by that declaration. . When he used the language, if he did, he was under the influence of pain, perhaps of narcotics, and his mind confused if not unsettled by the effects of the injury. But even if .he made the declaration deliberately, the fault of the company is so apparent that such a declaration could not create the slightest doubt that he was wholly mistaken. We can see no negligence on the part of appellee, and negligence gross and reckless on the part of appellant, and it is certainly liable for the results of that want of care. We now come to consider the question whether the damages are so far excessive as to require a reversal. Whilst they are high, were it not for the fact that there was such gross negligence on the part of the employees of the company, this verdict would probably have been excessive. When the company neglected to make the change of their track when their attention was called to the danger it involved, it indicated such recklessness as authorized punitive damages. When appellee had lost his hand, had been rendered thereby incapable of performing on a musical instrument necessary to his musical performances, and being compelled to employ an assistant, at a large expense, to pursue his business, and having to submit to greatly reduced income, and having been compelled to lose a large sum whilst being cured, and being at large expense in board and physicians’ bills, he was entitled to a large portion of this sum as mere compensation, and the amount allowed as punitive damages is not excessive. Perceiving no error in this record, the judgment is affirmed. Judgment affirmed.